Upon consideration of the petition filed by Defendant (James Clayton Burris) on the 21st day of June 2005 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed. Defendant is allowed thirty (30) days from the date of this order to file his brief, and plaintiff is given thirty (30) days from receipt of the defendant's brief to file his brief. By order of the Court in conference, this the 6th day of October 2005."